Citation Nr: 1640561	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-42 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Competency of the Veteran to handle disbursement of funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for hepatitis C.  The appeal was remanded by the Board for evidentiary development in February 2016.

The issue of competency of the Veteran to handle disbursement of funds is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence is against a finding that the Veteran's hepatitis C was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in January 2008.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the Veteran's service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim on appeal.  In January 2008, the RO sent the Veteran a letter asking him to submit a hepatitis C risk factor questionnaire.  To date, VA has received no response from the Veteran.  

In addition, the Veteran has been afforded VA examinations pertaining to his hepatitis C.  In compliance with the Board's February 2016 remand instructions, VA afforded the Veteran an examination in March 2016, with an accompanying addendum provided in May 2016.  As evidenced by the examination report and resulting opinions, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and a well-reasoned opinion regarding the nature and etiology of the Veteran's hepatitis C-including the medical significance of the Veteran's history of risk factors and hepatitis C-related symptomatology.  The Board finds that the examinations and accompanying opinions are adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he acquired hepatitis C due to air gun inoculations in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38°C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In general, for service connection to be granted for hepatitis C, the evidence must show that a Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in Fast Letter 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the Fast Letter noted that while there is at least one case report of hepatitis B being transmitted by an air gun injection, there have been no case reports to date of hepatitis C being transmitted via air gun injection.  However, the letter goes on to state that despite the lack of any scientific evidence to document transmission of hepatitis C by air gun injectors, it is biologically plausible.  Id.

The Veteran's service records are negative for reports or treatments for hepatitis C.  His entrance and exit examinations are likewise negative for diseases of the liver.  At separation, the Veteran had scars on his left hand and cheek, as well as a vaccination scar on his upper left arm.  There is no indication that the Veteran obtained a tattoo either prior to or during service.

Post-service treatment notes reflect that the Veteran was diagnosed with hepatitis C in the late 1990s.  The record also shows that the Veteran struggled with substance abuse, including cocaine abuse, for many years.

In December 2007, the Veteran filed for entitlement to service connection for hepatitis C, and the RO denied the claim in a March 2009 rating decision.  In his April 2009 notice of disagreement, the Veteran informed the RO that upon his induction into service, he was inoculated via air gun injections, and he believed the air gun injections contaminated him with hepatitis C.

A VA examination report in December 2009 reflects the examiner's note that it was not entirely clear when the Veteran originally was infected with hepatitis C; however, the Veteran reiterated that he was infected as a result of air gun inoculations in service.  The examiner stated that there was no concrete evidence demonstrating that air gun injections can transmit hepatitis C.  On the other hand, the Veteran had multiple risk factors, particularly polysubstance abuse.  The examiner opined that, in light of the known risk factors and the "very speculative nature and unlikely event of an air gun injection causing hepatitis C," the Veteran's hepatitis C was unrelated to service.

In its February 2016 remand, the Board directed the RO to provide another VA examination taking into account VA Fast Letter 04-13.  A second examination was performed in March 2016.  The report from this examination indicates that, after reviewing the record, the examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by any events or incidences in service.  The examiner reasoned that although it was theoretically possible for an air gun to contaminate an individual with hepatitis C, no actual cases of such contaminated had ever been documented.  The examiner believed that it was more likely that the Veteran's hepatitis C originated from his well-known and documented risk factors such as cocaine use and multiple sexual partners (as evidenced by VA medical records).  In May 2016, the examiner provided an addendum indicating that he had read and reviewed VA's Fast Letter 04-13 but that this document did not alter his conclusion.

After carefully reviewing the record, the Board finds that the most probative evidence is against the Veteran's claim for service connection for hepatitis C.

The Veteran has not alleged that he experienced symptoms of hepatitis C in service, and there is no medical or lay evidence that he had hepatitis-related risk factors in service, to include blood transfusions or other exposure to blood or blood products, intravenous drug use, tattoos, body piercing, or acupuncture.  Moreover, the record contains no medical opinion that suggests a relationship between the Veteran's hepatitis C and his service.  Although the Board acknowledges, in light of VA Fast Letter 04-13 and the medical evidence of record, that it is biologically plausible that hepatitis C can be transmitted through air injector gun inoculations, in this case, the VA examination reports of record demonstrate that it is more likely that the Veteran's hepatitis C developed as a result of nonservice-related activities, including his documented intranasal cocaine use and history of sex with multiple partners.  Notably, the most recent VA examiner specifically considered VA Fast Letter 04-13, but concluded that it was still more likely than not that the Veteran's hepatitis C was caused by risk factors that were unrelated to service.

The Board has considered the Veteran's lay contention that he developed hepatitis C as a result of air gun inoculations in service.  In this regard, he is certainly competent to report his personal experiences.  However, stating that the air gun or any medical equipment he came in contact with during service contained hepatitis C involves a complex medical issue that the Veteran is not competent to address.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He has no way of knowing, and has provided no concrete evidence establishing, that any needle or equipment reportedly used for purposes of providing vaccinations or treatment in service was actually contaminated with hepatitis C.  Here, the Board finds the reasoned opinions of VA medical professionals to be more probative than the Veteran's lay statements regarding a link between air gun injections and his hepatitis C.

For the aforementioned reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C was incurred in or aggravated during his service.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The RO issued a rating decision in August 2016 determining that the Veteran was not competent to handle disbursement of VA funds.  Within one year of that decision, the Veteran submitted correspondence expressing his disagreement with the decision.  Thus, the issue of competency to handle disbursement of funds must be remanded for the purposes of issuing the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a Statement of the Case regarding the issue of his competency to handle disbursement of funds.  Advise him of the time limit for perfecting the appeal of this claim and that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


